



COURT OF APPEAL FOR ONTARIO

CITATION:
Pinder
    v. Biggar, 2021 ONCA 750

DATE: 20211021

DOCKET: M52551 (C69419)

Benotto, Brown and Harvison Young JJ.A.

BETWEEN

Jack Pinder, Victor
    Dusik and Innotech Safety Solutions Inc.

Creditors

(Respondents/Moving Parties)

and

Wayne Biggar

Debtor

(Appellant/Responding Party)

and

Hospodar Davies & Goold

Garnishee

(Respondent/Responding Party)

Howard Borlack, Stephen Barbier and Ben Tustain, for the
    moving parties

Douglas Spiller, for the responding party Wayne Biggar

John Davies, for the responding party Hospodar Davies
    & Goold
[1]

Heard: September 8, 2021 by video conference

COSTS ENDOSEMENT

[1]

We have reviewed the parties cost submissions. Mr. Biggars appeal to
    this court clearly was brought to the wrong court and was an obvious delay
    tactic. Consequently, the respondents Jack Pinder, Victor Dusik and Innotech
    Safety Solutions Inc., are entitled to their substantial indemnity costs fixed
    in the amount of $11,500, inclusive of disbursements and applicable taxes,
    payable by Mr. Biggar within 5 days of the release of this endorsement.

M.L. Benotto J.A.

David Brown J.A.

Harvison Young J.A.





[1]
John Davies appeared but made no written or oral submissions on behalf of the responding
    party Hospodar Davies & Goold.


